Exhibit 11 – Statements Re: Computation of Per Share Earnings FLORIDA COMMUNITY BANKS, INC. COMPUTATION OF EARNINGS PER COMMON SHARE The following tabulation presents the calculation of basic and diluted earnings per common share for the three-month and six-month periods ended June 30, 2009 and 2008. Average shares outstanding have been retroactively adjusted on an equivalent share basis for the effects of the stock dividends and splits as discussed in the notes to the financial statements. Three Months Six Months Ended June 30, Ended June 30, Basic Earnings Per Share: Net income (loss) $ ) $ ) $ ) $ ) Earnings on common shares $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic Basic earnings per common share $ ) $ ) $ ) $ ) Diluted Earnings Per Share: Net income (loss) $ ) $ ) $ ) $ ) Weighted average common
